United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1806
                                   ___________

United States of America,            *
                                     *
                  Appellee,          *
                                     * Appeal from the United States
      v.                             * District Court for the District
                                     * of Minnesota.
Che Lamar Romero, also known as      *
Alvaro Vega Valesquez, also known    *      [UNPUBLISHED]
as Joseph Garcia,                    *
                                     *
                  Appellant.         *
                                ___________

                             Submitted: May 10, 2005
                                Filed: May 17, 2005
                                 ___________

Before MURPHY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Che Lamar Romero attacks only the reasonableness of his sentence for an
attempted carjacking and for being a felon in possession of a firearm. Romero has
no quarrel that his base offense level was properly increased because a firearm was
used during the attempted carjacking and a victim was abducted to facilitate the
offense. He also acknowledges that the district court* correctly determined that his


      *
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
sentencing range was 188-235 months. Although the sentence imposed falls within
the negotiated sentencing range contemplated by Romero's plea agreement, he
contends the district court abused its discretion when it sentenced him at the top of
the sentencing range. We disagree. Having carefully reviewed the record and the
factors in 18 U.S.C. § 3553(a), we conclude the district court did not abuse its
discretion and Romero's 235-month sentence is reasonable.

      We note Romero did not raise any argument under United States v. Booker,
125 S. Ct. 738 (2005), and affirm Romero's sentence.
                       ______________________________




                                        -2-